The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 1, 2015

                          No. 04-15-00493-CR and 04-15-00494-CR

                                   La Quint SULLIVAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR7177 and 2015CR2233
                          Honorable Steve Hilbig, Judge Presiding

                                       ORDER
       The court has examined the record in related Appeal Nos. 04-15-00493-CR and 04-15-
00494-CR and finds that, in the interest of efficient administration, the two cases should be
consolidated for purposes of appeal. Accordingly, it is ORDERED that Appeal Nos. 04-15-
00493-CR and 04-15-00494-CR are CONSOLIDATED. The parties shall file motions, briefs
and any other pleadings as if the two causes were one case, but with both cause numbers
designated on the cover. The court may dispose of both causes with the same order, opinion and
mandate.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court